Citation Nr: 0517083	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-08 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the July 
1984 rating decision in which entitlement to an increased 
rating to 60 percent for arteriosclerotic coronary artery 
disease with hypertension was granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  In August 2001, the 
veteran voiced disagreement with the RO's determination that 
there was no clear and unmistakable error (CUE) found in the 
July 1984 rating decision in which a 60 percent disability 
rating, but no more, for his service-connected 
arteriosclerotic coronary artery disease with hypertension 
was granted.  A statement of the case (SOC) was issued in 
January 2003 but was not sent to the veteran's last known 
address.  As such, the veteran's substantive appeal received 
until April 2003 is considered timely.  See, e.g., Fluker v. 
Brown, 5 Vet. App. 296, 298 (1993).

The Board notes that in August 1998 the Board issued a 
decision addressing an appeal (arising from an October 1996 
rating decision) for an increased rating for the service-
connected disability currently under consideration.  However, 
while the Board decision cataloged the complete history of 
the veteran's disability, the Board decision did not did not 
speak to the substance of the July 1984 rating decision.  As 
such, the July 1984 rating decision was not subsumed by the 
August 1998 Board decision.  See Brown v. West, 203 F.3d 
1378, 1381 (Fed. Cir. 2000).

In an August 2001 statement, the veteran appears to voice 
unhappiness with a January 1981 rating decision.  The Board 
refers this matter to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  The July 1984 rating action was in accordance with the 
applicable law and regulations and was adequately supported 
by the evidence then of record.
 
2.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in July 1984 or that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time, and that, but for any such alleged error, the 
outcome of the decision would have been different.

CONCLUSION OF LAW

The July 1984 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. § 
5103A (West 2002), codified as amended at 38 C.F.R. § 3.159 
(2004), are not applicable to claims of clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001).  In May 2005, the veteran submitted additional 
evidence to the Board in support of his claim, with an 
attached waiver of initial RO consideration, but consisted of 
photocopies of service medical records already of record.

The veteran argues that had different diagnostic codes been 
applied to his increased rating claim in 1984, he would have 
been entitled to a 100 percent disability rating.  As such, 
he asserts that the July 1984 rating decision, by which a 60 
percent disability rating, but no more, for his 
arteriosclerotic coronary artery disease with hypertension 
was granted contains CUE.  

The veteran did not voice disagreement with the July 1984 
rating decision within one year of notification and this 
determination became final.  See 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1984).  Under applicable criteria, previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2004).

As such, the July 1984 rating decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 
38 C.F.R. § 3.105.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has addressed the 
question of determining when there is CUE present in a prior 
decision.  In this regard, the Court has propounded a three-
pronged test.  These are: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

"...CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error.  It must be remembered that there is 
a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger."

See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(Expressly adopting the "manifestly changed the outcome" 
language in Russell, supra).

In his November 2000 claim, the veteran refers to the 1998 
Board decision to highlight what he felt are the deficiencies 
of the July 1984 rating decision.  Specifically, he pointed 
to the utilization of separate medical classifications of 
arteriosclerotic coronary artery disease and arteriosclerotic 
heart disease by the Board.  Point in fact, the paragraph in 
question indicated that the veteran's service-connected 
arteriosclerotic coronary artery disease was rated under 
38 C.F.R. § 4.104, Diagnostic Code 7005.  The diagnostic code 
in question is entitled "arteriosclerotic heart disease".  

The Board has reviewed the history of this case and the prior 
Board decision.  Contrary to the veteran's interpretation, 
the Board merely referred to the diagnostic code heading, not 
a separate medical finding, and based its decision on 
evidence that did not exist in 1984.  In this regard, it is 
important for the veteran to understand the fact that the 
Board granted the veteran a 100 rating in 1998 does not imply 
that the RO's rating action more than ten years earlier was 
wrong.  The Board's decision in 1998 was clearly relying on 
evidence that did not exist in 1984.  For example, the 1997 
statement of Dr. "C." who found the veteran to be "totally 
and permanently disabled" provides clear evidence in support 
of the veteran's claim that did not exist in 1984.  

The veteran asserts that if the correct "medical finding" 
had been applied in 1984, he would have been entitled to a 
higher disability rating.  See also March 2003 statement in 
support of claim.  As evinced by the veteran's disability 
being coded "7005-7001," the July 1984 rating decision 
indicates that the veteran had been awarded a higher 
disability rating based on Diagnostic Code 7005.  The veteran 
had previously been granted service connection for 
hypertension (Diagnostic Code 7001) but after he applied for 
an increased rating, a July 1984 rating decision was issued 
by which the medical evidence of arteriosclerotic coronary 
artery disease was used to evaluate his claim (Diagnostic 
Code 7005).  As such, the evidence does not show that the 
regulatory provisions in existence at that time were 
incorrectly applied.  See Fugo, 6 Vet. App. at 44 (broad 
allegations of a failure to follow the regulations are 
insufficient basis of CUE claim).

The veteran alleges that the RO did not base its July 1984 
determination on correct medical findings by pointing to the 
Board's use of diagnostic codes in a subsequent claim.  
However, the veteran fails to note significant medical 
evidence that did not exist in 1984 which clearly provides 
the basis for the 100 evaluation after the 1984 decision had 
become final.  While the Board's decision in 1998 may have 
been more comprehensive than the 1984 rating action, the 
reasons for the a Board's 1998 decision was clearly based on 
medical evidence that did not exist in 1984 and can not be 
the basis to find CUE within a 1984 RO decision. 

For example, on page 13 of the prior Board decision, in 
finding that a 100 percent evaluation is warranted, the Board 
in August 1998 cites to the most recent June 1996 VA 
examination and the statements of the private physician, Dr. 
C.  The most recent medical statement from Dr. C. at that 
time, as noted above, was in 1997.  Clearly, the Board is 
relying on medical evidence that did not exist in 1984 to 
make its decision in this case in 1998.  

As indicated above, the veteran's argument is without merit 
and, in essence, is an argument that the RO improperly 
weighed the evidence by not granting him a disability rating 
in excess of 60 percent.  Simply claiming CUE on the basis 
that the previous adjudication had improperly weighed and 
evaluated the evidence can never satisfy the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 44; see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) (an attack on what is 
deemed an improper conclusion cannot be the basis of a CUE).  

In short, notwithstanding the many arguments advanced by, or 
on behalf of, the appellant, the appellant has simply failed 
to establish that the correct facts, as they were then known, 
were not before the RO in 1984, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different (the basis of a CUE claim).  The standard 
established by the Court is rather stringent.  That standard 
simply has not been met, in the instant case.

As clear and unmistakable error in the July 1984 rating 
decision has not been established, the claim on appeal must 
be denied.

(CONTINUED ON NEXT PAGE)



ORDER

The claim that the July 1984 rating decision was clearly and 
unmistakably erroneous is denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


